 



Exhibit 10.21
MANAGEMENT SERVICES AGREEMENT
     This MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made and entered
into this 23rd day of February 2007, but effective as of January 1, 2007, by and
among Immediatek, Inc., a Nevada corporation (together with its successors, the
“Company”), DiscLive, Inc., a Delaware corporation (together with its
successors, “DiscLive,” and together with the Company, collectively, the
“Clients”), and Radical Incubation LP, a Delaware limited partnership (together
with its successors, “Advisor”).
RECITALS
     WHEREAS, the Clients have requested that Advisor render management
services, including, among others, financial oversight and monitoring,
technology and legal, to the Clients.
AGREEMENT
     NOW, THEREFORE, in consideration of the services rendered, and to be
rendered, by Advisor to the Clients, and to evidence the obligations of the
Clients to Advisor and the mutual covenants herein contained, the Clients hereby
jointly and severally agree with Advisor as follows:
     1. Retention. The Clients hereby acknowledge that they have retained
Advisor to, and Advisor hereby acknowledges that, subject to reasonable advance
notice in order to accommodate scheduling, Advisor will, provide management
services to the Clients as requested by their respective board of directors
during the Term (hereinafter defined).
     2. Term. The term (the “Term”) of this Agreement shall continue until the
earlier to occur of (a) December 31, 2009, and (b) the date on which Radical
Holdings LP, its successors or their respective affiliates shall cease to
beneficially own, directly or indirectly, at least twenty percent (20%) of the
then outstanding voting power of the Company or its successors. If on
December 31, 2009, Radical Holdings LP, its successors or one or more of their
respective affiliates, collectively, beneficially own, directly or indirectly,
at least twenty percent (20%) of the then outstanding voting power of the
Company or its successors, the Clients agree to negotiate in good faith a new
management services agreement.
     3. Compensation. As compensation for Advisor’s services to the Clients
under this Agreement, the Company hereby agrees to record $3,500 per month (the
“Management Fee”), prorated on a daily basis for any partial month, during the
Term as a deemed contribution by Radical Holdings LP to the Company, of which
$1,500 will be attributable and allocated to DiscLive. The Management Fee shall
be recorded on the first day of each calendar month (each a “Recording Date”),
commencing with the first Recording Date following the date first above written
(provided that the first deemed contribution recorded shall aggregate $22,500,
which includes the deemed contributions for January and February 2007).
     4. Reimbursement of Expenses. In addition to the deemed contributions
pursuant to Section 3, the Company hereby agrees to record deemed contributions
for all Reimbursable Expenses (hereinafter defined) and attribute and allocate
them to the appropriate Client. For purposes of this Agreement, “Reimbursable
Expenses” shall mean all reasonable disbursements and out-of-pocket expenses,
including, without limitation, costs of travel, postage, deliveries,

 



--------------------------------------------------------------------------------



 



communications, fees and disbursements of counsel, but excluding allocated
overhead, incurred by Advisor or its affiliates for the account of any Client or
in connection with the performance by Advisor of the services contemplated in
this Agreement. Upon presentment by Advisor of the supporting documentation of
the Reimbursable Expense reasonably requested by the Client, the Company shall
treat the Reimbursable Expense as a deemed contribution to the Company and
attribute and allocate it to the appropriate Client.
     5. Termination of this Agreement. This Agreement may be terminated by
(a) Advisor upon thirty (30) days written notice for any or no reason whatsoever
or (ii) the Clients upon thirty (30) days written notice for gross negligence on
the part of Advisor in the performance of the obligations of Advisor as provided
in this Agreement.
     6. Indemnification. The Clients, jointly and severally, shall indemnify and
hold harmless each of Advisor, its affiliates and their respective directors,
officers, stockholders, partners, managers, members, employees, agents,
representatives and each person who controls Advisor or its affiliates within
the meaning of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended (collectively, “Indemnified Persons,” and,
individually, an “Indemnified Person”), from and against any and all claims,
liabilities, losses, damages and expenses incurred by an Indemnified Person
(including, without limitation, those arising out of an Indemnified Person’s
negligence and reasonable fees and disbursements of the respective Indemnified
Person’s counsel) that (a) are related to, or arise out of, (i) actions taken,
or omitted to be taken (including, without limitation, any untrue statements
made or any statements omitted to be made) by any of the Clients or (ii) actions
taken, or omitted to be taken, by an Indemnified Person with any Client’s
consent, in conformity with any Client’s instructions or any Client’s actions or
omissions or (b) are otherwise related to, or arise out of, Advisor’s
engagement, and will reimburse each Indemnified Person for all costs and
expenses, including, without limitation, fees and disbursements of any
Indemnified Person’s counsel, as they are incurred, in connection with
investigating, preparing for, defending or appealing any action or formal or
informal claim, investigation, inquiry or other proceeding, whether or not in
connection with any pending or threatened litigation, caused by, arising out of
or in connection with Advisor’s acting pursuant to Advisor’s engagement, whether
or not any Indemnified Person is named as a party thereto and whether or not any
liability results therefrom. None of the Clients will, however, be responsible
to any Indemnified Person for any claims, liabilities, losses, damages or
expenses pursuant to clause (b) of the immediately preceding sentence that have
resulted primarily from such Indemnified Person’s gross negligence or willful
misconduct. The Clients also hereby agree that no Indemnified Person shall have
any liability to any Client for, or in connection with, such engagement, except
for any such liability for claims, liabilities, losses, damages or expenses
incurred by any Client that have resulted primarily from such Indemnified
Person’s gross negligence or willful misconduct. The Clients further hereby
agree that none of them will, without the prior written consent of Advisor,
settle or compromise, or consent to the entry of any judgment in, any pending or
threatened claim, action, suit, inquiry or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such claim, action, suit, inquiry or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of Advisor and each other Indemnified Person hereunder
from all liability arising out of such claim, action, suit, inquiry or
proceeding. EACH CLIENT HEREBY AGREES AND ACKNOWLEDGES THAT THE FOREGOING
INDEMNITY SHALL BE APPLICABLE TO ANY CLAIMS, LIABILITIES, LOSSES, DAMAGES OR
EXPENSES THAT HAVE RESULTED FROM, OR ARE ALLEGED TO HAVE RESULTED FROM, THE
ACTIVE OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT ORDINARY NEGLIGENCE OF
ADVISOR OR ANY OTHER INDEMNIFIED PERSON.

2



--------------------------------------------------------------------------------



 



     The foregoing right to indemnity shall be in addition to any rights that
Advisor or any other Indemnified Person may have at common law or otherwise and
shall remain in full force and effect following the completion or any
termination of the engagement or this Agreement. Each Client hereby consents to
personal jurisdiction and to service of process and venue in any court in which
any claim that is subject to this Agreement is brought against Advisor or any
other Indemnified Person.
     The Clients hereby agree that this Section 6 shall be applicable, and
enforceable with respect, to any services provided by Advisor prior to the date
first above written. It is understood and agreed that, in connection with
Advisor’s engagement, Advisor also may be engaged to act for the Clients in
additional capacities, and that the terms of any such additional engagements may
be embodied in one or more separate written agreements. This Section 6 shall
apply to the engagement specified in this Agreement, as well as to any such
additional engagements (whether written or oral) and any modification of this
Agreement or such additional engagements and shall remain in full force and
effect following the completion or termination of this Agreement or such
additional engagements.
     Each of the Clients further understands and agrees that if Advisor is asked
to furnish any Client a financial or legal opinion letter or act for any Client
in any other formal capacity, such further action shall be at the sole option of
Advisor and may be subject to a separate agreement containing provisions and
terms to be mutually agreed upon.
     7. Confidential Information. In connection with the performance of the
services hereunder, Advisor agrees not to divulge any confidential information,
secret processes or trade secrets disclosed by any Client or any of its
subsidiaries to it solely in its capacity hereunder, unless information, secret
processes or trade secrets are publicly available or otherwise available to
Advisor without restriction or breach of any confidentiality agreement or unless
required by any governmental authority or in response to any valid legal
process.
     8. Miscellaneous.
     (a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
     (b) Successors and Assigns. All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
inure to the benefit of and are enforceable by the parties and their respective
successors and permitted assigns.
     (c) Notices. All notices, requests and other communications provided for,
or permitted to be given, under this Agreement must be in writing and shall be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):

3



--------------------------------------------------------------------------------



 



If to the Company:
Immediatek, Inc.
320 South Walton
Dallas, Texas 75226
Facsimile: (214) 276-1555
Attn: Chief Executive Officer
If to DiscLive:
DiscLive, Inc.
320 South Walton
Dallas, Texas 75226
Facsimile: (214) 276-1555
Attn: Chief Executive Officer
If to Advisor:
Radical Incubation LP
c/o Radical Incubation Management LLC
5424 Deloache Avenue
Dallas, Texas 75220
Facsimile: (214) 696-2133
With a copy to (which shall not constitute notice):
Robert S. Hart, Esq.
5424 Deloache Avenue
Dallas, Texas 75220
Facsimile: (214) 696-3380
All notices, requests or other communications will be effective, and deemed
given, only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth (5th)
business day after being deposited in the United States mail, (iii) if sent for
next day delivery by overnight delivery service, on the date of delivery as
confirmed by written confirmation of delivery, (iv) if sent by facsimile, upon
the transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
     (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES.

4



--------------------------------------------------------------------------------



 



     (e) Submission to Jurisdiction; Waiver of Jury Trial.
          (i) Submission to Jurisdiction. Any action, suit or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall only be brought in any federal court
located in Dallas County, Texas or any Texas state court located in Dallas
County, Texas, and each party consents to the exclusive jurisdiction and venue
of such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, service of
process on such party as provided in Section 8(c) shall be deemed effective
service of process on such party.
          (ii) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE
THAT MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, SUCH PARTY HEREBY EXPRESSLY
WAIVES ITS RIGHT TO JURY TRIAL OF ANY DISPUTE BASED UPON, OR ARISING OUT OF,
THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG
THEM RELATING TO THE MATTERS CONTEMPLATED HEREIN. THE SCOPE OF THIS WAIVER IS
INTENDED TO ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO
THE SUBJECT MATTER OF THIS AGREEMENT AND CONTEMPLATED HEREBY, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HEREBY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS, AND WITH THE
ADVICE OF COUNSEL HAS CONSIDERED, THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
REPRESENTATIONS IN THIS SECTION 8(e).
     (f) Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     (g) Amendments; Assignment. This Agreement may be amended only by a written
instrument signed by all the parties hereto. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned without the
prior written consent of all parties hereto; provided, however, Advisor shall be
entitled to assign this Agreement or any of its rights, interests or obligations
hereunder, either in whole or in part, to any one or more of its affiliates
without the prior written consent of the Clients.
     (h) Extensions; Waivers. Any party may, for itself only, (i) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto or
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party contained herein. Any such extension or waiver will be

5



--------------------------------------------------------------------------------



 



valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
     (i) Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party or to any circumstance, is
judicially determined not to be enforceable in accordance with its terms, the
parties agree that the court judicially making such determination may modify the
provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
     (j) Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument. This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of determining whether
a party has signed this Agreement or any document contemplated hereby or any
amendment or waiver hereof, only a handwritten original signature on a paper
document or a facsimile copy of such a handwritten original signature shall
constitute a signature, notwithstanding any law relating to or enabling the
creation, execution or delivery of any contract or signature by electronic
means.
     (k) Construction. This Agreement has been freely and fairly negotiated
among the parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement. Any
reference to any law will be deemed to refer to such law as in effect on the
date hereof and all rules and regulations promulgated thereunder, unless the
context requires otherwise. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision, unless
expressly so limited. The parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any party has
breached any covenant contained herein in any respect, the fact that there
exists another covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the party has not breached will not detract
from or mitigate the fact that the party is in breach of the first covenant.
     (l) Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, NO PARTIES HERETO SHALL BE LIABLE FOR ANY LOST PROFITS, COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF, OR IN CONNECTION
WITH, THIS AGREEMENT,

6



--------------------------------------------------------------------------------



 



HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR THEORY OF LIABILITY
BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE OR OTHER
TORT THEORY OF LIABILITY), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
ADVISOR’S AGGREGATE LIABILITY FOR DIRECT DAMAGES UNDER THIS AGREEMENT
(CUMULATIVELY) SHALL BE LIMITED TO THE AMOUNTS DEEMED CONTRIBUTED TO THE CLIENTS
HEREUNDER DURING THE TWELVE (12) MONTHS PRIOR TO THE TIME THAT THE CAUSE OF
ACTION AROSE.
SIGNATURE PAGE FOLLOWS

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            THE COMPANY:

Immediatek, Inc.,
a Nevada corporation
      By:   /s/ PAUL MARIN         Name:   Paul Marin        Title:   President 
      DISCLIVE:

DiscLive, Inc.,
a Delaware corporation
      By:   /s/ PAUL MARIN         Name:   Paul Marin        Title:   President 
      ADVISOR:

Radical Incubation LP,
a Delaware limited partnership

By: Radical Incubation Management LLC,
    a Delaware limited liability company,       its general partner        
By:   /s/ MARTIN WOODALL         Name:   Martin Woodall        Title:   Vice
President     

8